


Exhibit 10.1




FORM OF CONVERTIBLE BRIDGE LOAN AGREEMENT




This Convertible Bridge Loan Agreement (this “Agreement”) is between
[_______________] (“Lender”) and Bakken Resources, Inc. (the “Company”), a
Nevada corporation.

WHEREAS, Lender desires to provide a convertible bridge loan (the “Bridge Loan”)
to the Company to (i) fund the Company’s on-going oil and mining exploration,
(ii) fund other business development activities and the Company’s general
corporate expenses, and (iii) pay transaction costs associated with the entering
into of this Agreement.

WHEREAS, the Company desires to obtain the Bridge Loan from Lender for (i)
funding its on-going oil and mining exploration and other business development
activities, (ii) funding its general corporate expenses, and (iii) paying
transaction costs associated with the entering into of this Agreement.

NOW, THEREFORE, the parties enter into this Agreement based upon the terms and
conditions set forth herein:



1.

Convertible Bridge Loan Amount: The total amount of the Bridge Loan shall be
__________ Thousand Dollars (USD$__,000.00).



2.

Form and Funding Procedures of the Bridge Loan: Lender has provided the Bridge
Loan to the Company as follows: _________ Thousand Dollars (USD$__,000.00) to
the Company’s escrow agent: Michelman & Robinson, LLP, 114 West 47th Street,
24th Floor, New York NY 11217 (“Escrow Agent”) to be held in escrow and be
disbursed to the Company upon Escrow Agent’s receipt of a fully executed copy of
this Agreement.  Escrow Agent shall release funds by wire transfer to the
Company in accordance with the instructions as set forth on Schedule A attached
hereto.



3.

Interest Rate: Interest shall accrue on the aggregate amount of the Bridge Loan
from the Closing Date (defined herein) through the expiration of the Term
(defined herein) of this Agreement at an annual rate of six percent (6%).



4.

Closing Date: The parties agree that the closing date for this Agreement shall
be on or around May 16, 2011 (the “Closing Date”).



5.

Term: The term of this Agreement shall be December 31, 2011 (the “Term”), except
if the Company closes on a Qualified Financing Round (defined herein) prior to
the end of the Term, this Agreement will terminate and the Company shall convert
the Bridge Loan into equity of the Company in accordance with Section 7 of this
Agreement.



6.

Repayment of Bridge Loan:

Unless the Bridge Loan is converted in accordance with this Agreement, principal
and accrued interest will be paid in cash as computed utilizing an annual
interest rate of six percent (6%). Lender will also receive a warrant to
purchase up to twenty percent (20%) of the value of the principal amount of





--------------------------------------------------------------------------------

the Bridge Loan at an exercise price equivalent to the per share price of the
next Qualified Financing Round (as hereinafter defined).



7.

The Company’s Conversion of Bridge Loan to Equity: The Company shall convert the
Bridge Loan as follows:  the principal amount of the Bridge Loan shall be
converted into the same equity that is issued pursuant to the next Qualified
Financing Round, except that the conversion price of such debt shall be at a
twenty five percent (25%) discount to either the lower of the equity price per
share raised in such Qualified Financing Round or $0.50 per share of common
stock, provided, however that the overall discount of the conversion price to
the equity price per share raised in the Qualified Financing Round shall be not
greater than 50%.  A “Qualified Financing Round” shall mean an equity financing
of the Company during the Term which results in gross proceeds of not less than
$2,000,000.  The Company currently contemplates the next Qualified Financing
Round to be offered to prospective investors at $0.50 per share of common stock,
based on the Company’s capitalization on the date hereof.  In the event that
Company’s Option as described herein is exercised, interest on the Bridge Loan
shall not accrue (and any accrued interest shall be deemed null and void ab
initio) and the warrant contemplated to be issued to Lender shall be deemed
cancelled.



8.

Accredited Investor: Lender is an “accredited investor” as such term is defined
under Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended.



9.

Confidentiality: Each party agrees to take prudent steps to ensure that its
officers, directors, employees and affiliates keep the terms and conditions of
this Agreement confidential and not to disclose the contents of this Agreement
to any party other than the respective parties’ legal counsel, financial
advisors and/or other parties that are approved in writing by the non-disclosing
party or its legal counsel, except for such disclosure as may be required by a
government agency, Court of competent jurisdiction, or other adjudicatory
authority that is necessary to resolve any legal disputes over the
interpretation and/or enforcement of provisions contained herein.



10.

General Provisions: The following general provisions shall be binding on both
parties to this Agreement:



(i)

The use of the singular in this Agreement shall be deemed to include the plural,
and vice versa, whenever the context requires.



(ii)

This agreement shall not be assigned by either party without the expressed
written consent of the other party.



(iii)

If any provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.



(iv)

The parties agree to execute such further documents and instruments as each may
reasonably request in order to effectuate the terms and intentions of this
Agreement.





--------------------------------------------------------------------------------





(v)

Any notice, requests, demands or other communications required or desired to be
provided pursuant to this Agreement shall be in writing and shall be either
deposited in the United States mail, registered or certified, and with proper
postage prepaid or overnight courier. Notice given by registered or certified
mail shall be deemed effective five (5) days after deposit in the mail with the
appropriate address indicated below, or any other address provided to the
noticing party in writing by the party to be noticed. Notice given by overnight
courier shall be effective two (2) days after deposit to the courier.




To Lender:

_____________________________

_____________________________

_____________________________

_____________________________




To the Company:

Bakken Resources, Inc.

1425 Birch Ave. Suite A,

Helena, MT 59601

Telephone: (406) 442-9444




With a Copy to:

Michelman & Robinson, LLP

114 West 47th Street, 24th Floor

New York, NY 10036

Telephone: (212) 730-7700

Attention: Wesley J. Paul






(vi)

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same Agreement. For purposes
of this Agreement, a facsimile signature shall be deemed an original signature
of the party transmitting an executed copy of this Agreement by facsimile. This
Agreement may not be amended, nor any obligation waived, except by a writing
signed by both parties.



(vii)

This Agreement shall be governed by the laws of the State of New York.  The
parties agree to resolve any dispute arising out of this Agreement by binding
arbitration in accordance with the rules and procedures of the American
Arbitration Association. The parties further agree that any arbitration award
resulting from an arbitration proceeding that takes place pursuant to this
provision may be filed as a judgment with a Court of competent jurisdiction.





--------------------------------------------------------------------------------






(viii)

This Agreement contains the entire understanding between the parties with
respect to the subject matter of this Agreement. Each party acknowledges that it
has not been induced to enter this agreement by any representations or
assurances, whether written or oral, and agree that each has not received any
promises or inducements other than as herein set forth. Each party has had
sufficient opportunity to have this Agreement reviewed by legal counsel.




[Signature Page Follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement having an effective
date as of May ___, 2011.










LENDER:













_________________________________













BAKKEN RESOURCES, INC.










By: _______________________________

Name:

Title:































[Signature Page to Convertible Bridge Loan Agreement]






